DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any rejections made in a previous Office action and not repeated below are hereby withdrawn.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over machine English translation of Noboru et al. (JP 2001/294499 2001-10-23) in view of Ohtani et al. (US 2010/0289033) and Powell et al. (US 2006/0073707).

	The reference, however, fails to disclose the SiC crystal as 4H-SiC wherein the main surface has an off angle of 0° or in a range 4° to 15°.
	Ohtani discloses 4H-polytype single-crystal SiC substrate with an off-angle of 8° from the (0001) Si plane [0036 & 0038].  The reference further discloses 4H-polytype single-crystal SiC has an electron mobility of more than two fold that of 6H-polytype as well as a smaller anisotropy of its electrical conductivity, which has led to almost all SiC power devices being produced using 4H-polytype single-crystal SiC substrates [0036].  Additionally, the reference discloses an off-angle of 8° is generally used in the SiC homoepitaxial growth [0039-0040].
It would have been obvious to one of ordinary skill in the art at the time of the invention for the substrate of Noboru to be a 4H-polytype single-crystal with an off-angle of 8° given the 4H-polytype has high electron mobility and almost all SiC power devices 
Both references fail to disclose the claimed screw dislocation density.
Powell discloses a high quality single crystal wafer of SiC having a screw dislocation density of less than 2000 cm-2, see abstract.  Additionally, the reference discloses that defects such as screw dislocations in a SiC crystal may cause devices grown on the crystal to incorporate the defects [0009].  The reference further discloses the presence of a large of number of screw dislocations can also lead to the presence of other defects, such as micropipes and hexagonal voids [0010].
	It would have been obvious to one of ordinary skill in the art at the time of the invention for the wafer of Noboru to have the screw dislocation density of Powell in order to provide for a wafer used as precursors for semiconductor purposes and to seeded sublimation growth of large high-quality silicon carbide single crystals; see Powell [0002] and MPEP 2144.05 I.  The references do not disclose the claimed limitation of the screw dislocation density reducing “a mixture of a different type of polytype than 4H-SiC.”  Examiner notes, however, that the claimed limitation is considered functional language that describes how the article functions in its final state, rather than by the structure of the article. Given the disclosed SiC wafer renders obvious the structure of the claimed invention, the disclosed article is deemed capable of functioning per the claimed limitations.
Response to Arguments
Applicant's arguments filed May 6, 2021 have been fully considered but they are not persuasive.
Applicant argues that Powell fails to disclose the claimed dislocation density range wherein the density reduces a mixture of a different polytype than 4H-SiC because the Powell reference only generally discloses a screw dislocation density of less than 2000/cm2 and fails to disclose a lower limit.  Further, according to Applicant, Powell’s disclosure lacks the concept and structure of reducing the different polytype crystal other than the targeted one.  As such, Applicant concludes that one skilled in the art cannot arrive at the claimed invention from Powell because there is no implication of reducing the mixture of different polytype crystal to the targeted type.  Examiner respectfully disagrees.
In response to applicant's argument that Powell fails to teach reducing the mixture of different polytype crystal to the targeted type by controlling the dislocation density, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Additionally, Examiner notes that the newly added limitation is considered functional language that describes how the article functions in its final state, rather than by the structure of the article. Given the disclosed SiC wafer renders obvious the structure of the claimed invention, the disclosed article is deemed capable of functioning per the claimed limitations.
prima facie case of obviousness exists; see MPEP 2144.05 I.  Powell teaches a high quality single crystal wafer of SiC having a screw dislocation density of less than 2000 cm-2 and that the presence of a large number of defects may cause devices grown on the crystal to incorporate the defects, see abstract and [0009].  Less than 2000 cm-2 as disclosed by the reference overlaps Applicant’s claimed range of 20/cm2 or more and 1000/cm2 or less.  Note that Applicant can rebut a prima facie case of obviousness by showing criticality of the claimed range or by showing that the prior art teaches away; see MPEP 2144.05 III and Non-Final Rejection dated March 9, 2021 pages 6-7.  
Given the disclosure of Powell renders obvious the claimed dislocation density range and is thereby deemed capable of functioning per the new limitation and given Applicant has not shown the criticality of the claimed range or that the reference teaches away from the claimed range in order to rebut the prima facie case of obviousness, the rejection under 35 U.S.C. 103 is respectfully maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A AUER whose telephone number is (571)270-5669.  The examiner can normally be reached on Monday - Friday 9 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on (571)272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/LAURA A AUER/Primary Examiner, Art Unit 1783